                          Case:15-06706-swd        Doc #:48 Filed: 11/08/2019          Page 1 of 4

                                            UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF MICHIGAN (Grand Rapids)

                         In re:                                            Chapter 13 No. 15-06706-swd
                         Ernesto Leon Bellechasses
                         fdba Ernesto Bellechasses - Mowing                Hon. Scott W. Dales
                         Services
                                              Debtor.
                         ______________________________/

                             MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND ENTRY OF
                                  ORDER WAIVING THE PROVISION OF FRBP 4001(A)(3)


                                NOW COMES U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation

                         Trust, by and through its attorneys, Trott Law, P.C., and shows unto this Honorable Court

                         as follows:

                                1. That Movant is a holder of a mortgage on property owned by the Debtor and

                         located at 10134 Augusta Valley Ct SE, Ada, MI 49301 (see attached copy of loan

                         document(s);

                                2. That the Debtor filed Chapter 13 Bankruptcy on December 11, 2015;

                                3. That the case was confirmed and an Order Confirming Plan was entered with

                         this Court on April 27, 2016;

                                4. That pursuant to 11 U.S.C. § 362(d)(1), upon the request of any party in interest,

                         the court shall grant relief from stay for cause, including lack of adequate protection of

   TROTT LAW, P.C.       such party in interest. Cause may also include failure of the debtor to comply with
 31440 NORTHWESTERN
         HWY
       STE. 145          obligations under 11 U.S.C. § 521(a)(2);
FARMINGTON HILLS, MI
      48334-5422
  PHONE 248.642.2515            5. That pursuant to the terms of the Chapter 13 Plan as confirmed, the Debtor is
FACSIMILE 248.642.3628

                         required to remit monthly payments directly to Movant currently in the amount of

                         $1,816.47;

                                6. That Trott Law, P.C. has been informed by Movant that, the Debtor has failed to

                         remit the required payments;
                         Case:15-06706-swd         Doc #:48 Filed: 11/08/2019        Page 2 of 4

                               7. That Movant is not adequately protected as the direct payments are not being

                         remitted and the loan is currently three (3) months in default, due and owing for August l

                         1, 2019;

                               8. That the Debtor has failed to comply with the terms of the Chapter 13 Plan as

                         required by the Order Confirming Plan;

                               9. That the approximate market value of the subject property is $186,000.00,

                         according to Schedules A/B and D;

                               10. Trott law, P.C. has been informed by Movant that pursuant to payoff figures as

                         of October 30, 2019, the outstanding amount of the obligation is approximately

                         $146,304.75;

                               11. Movant is also entitled to Movant’s attorney fees and costs for filing this

                         motion;

                               12. That no other party has an interest in the subject property to the knowledge and

                         belief of Movant;

                               13. That no other creditor will receive any benefit from the sale of the subject

                         property;

                               14. Movant requests termination of the automatic stay of 11 U.S.C. § 362(a) to

                         allow Movant (and any successors or assigns) to proceed under applicable non-bankruptcy

   TROTT LAW, P.C.       law to enforce its remedies to foreclose upon and/or obtain possession of the property.
 31440 NORTHWESTERN
         HWY
       STE. 145                15. That in the event the automatic stay is terminated to allow Creditor to
FARMINGTON HILLS, MI
      48334-5422
  PHONE 248.642.2515     commence or continue its federal and/or state law rights as to the property, and Creditor
FACSIMILE 248.642.3628

                         deems the property is physically abandoned by the debtor(s)/homeowner(s), or by consent

                         of the debtor(s)/homeowner(s), Creditor may also seek to shorten the Michigan post

                         foreclosure statutory redemption period. A Chapter 7 Trustee may have the same rights

                         and defenses as the Debtor(s) should Creditor seek to shorten the redemption period.
                          Case:15-06706-swd          Doc #:48 Filed: 11/08/2019       Page 3 of 4

                                16. That Movant and/or its successors and assigns further seeks relief in order to, at

                         its option, offer, provide and enter into any potential forbearance agreement, loan

                         modification, refinance agreement, deed in lieu of foreclosure/short sale, or other loss

                         mitigation solution. That Movant may contact the Debtor via telephone or written

                         correspondence to offer such an agreement. Any such agreement shall be non-recourse

                         unless included in a reaffirmation agreement.

                                17. That pursuant to Local Bankruptcy Rule 9013(c)(1)(B), attached is a copy of the

                         proposed ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY AND

                         WAIVING THE PROVISION OF FRBP 4001(a)(3) labeled as Exhibit "1";

                                WHEREFORE, Movant respectfully requests that the Court enter an ORDER

                         GRANTING RELIEF FROM THE AUTOMATIC STAY AND WAIVING THE

                         PROVISION OF FRBP 4001(a)(3) for good cause shown pursuant to 11 U.S.C. §362(d)(1)

                         and/or (d)(2), and that the Order is effective immediately upon entry by this Court

                         notwithstanding the provision of FRBP 4001(a)(3); and whatever other relief the Court

                         deems just and equitable.

                                                                           Respectfully Submitted,
                                                                           Trott Law, P.C.

                         Dated: October 31, 2019


   TROTT LAW, P.C.
 31440 NORTHWESTERN                                                        __________________________
         HWY
       STE. 145                                                            Shawn C. Drummond (P58471)
FARMINGTON HILLS, MI                                                       Attorney for U.S. Bank Trust, N.A., as
      48334-5422
  PHONE 248.642.2515                                                       Trustee for LSF9 Master Participation
FACSIMILE 248.642.3628                                                     Trust
                                                                           31440 Northwestern Hwy Ste. 145
                                                                           Farmington Hills, MI 48334-5422
                                                                           248.642.2515
                                                                           Email: WesternECF@trottlaw.com
                         Trott #464640B03
 Case:15-06706-swd               Doc #:48 Filed: 11/08/2019                Page 4 of 4
                                                   EXHIBIT 1

                             UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF MICHIGAN (Grand Rapids)

 In re:                                                       Chapter 13 No. 15-06706-swd
 Ernesto Leon Bellechasses
 fdba Ernesto Bellechasses - Mowing Services                  Hon. Scott W. Dales
                           Debtor.
 ______________________________/

ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY AND WAIVING THE PROVISION
                            OF FRBP 4001(a)(3)

         Movant, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, by and through its

attorneys, Trott Law, P.C., having filed a Motion For Relief From The Automatic Stay with respect to the

property located at 10134 Augusta Valley Ct SE, Ada, MI 49301; and the approximate market value of the

property is $186,000.00 according to Schedules A/B and D; and as of October 30, 2019, the outstanding amount

of the obligation is approximately $146,304.75. Movant is also entitled to Movant’s Attorney fees and costs for

filing this Motion; and any surplus on the sale of this property shall be distributed pursuant to applicable state

law and procedures; and any deficiency on the sale of this property shall be treated as an unsecured debt; and the

Court being in receipt of the Motion, and the Court being fully advised in the premises:

         IT IS HEREBY ORDERED that the Automatic Stay is hereby terminated as to Movant with respect to

the property located at 10134 Augusta Valley Ct SE, Ada, MI 49301 to allow Creditor to commence or continue

its federal and/or state law rights to the property. In the event Creditor deems the property is physically

abandoned by the debtor(s)/homeowner(s), or by consent of the debtor(s)/homeowner(s), Creditor may also

seek to shorten the Michigan post foreclosure statutory redemption period. A Chapter 7 Trustee may have the

same rights and defenses as Debtor(s) should Creditor seek to shorten the redemption period. Movant and/or

its successors and assigns may, at its option, offer, provide and enter into a potential forbearance agreement,

loan modification, refinance agreement, deed in lieu of foreclosure/short sale or other loss mitigation solution.

The Movant may contact the Debtor via telephone or written correspondence to offer such an agreement. Any

such agreement shall be non-recourse unless included in a reaffirmation agreement. This Order is effective

immediately upon entry by this Court notwithstanding the provision of FRBP 4001(a)(3). This Order shall be

binding and effective despite any conversion of this bankruptcy case to a case under any other chapter of Title

11 of the United States Bankruptcy Code.

                                               END OF ORDER
